DETAILED ACTION
	Claims 1-10, 12-16, 19-22, 24-30 were pending; claim 1 was amended, claims 9-10 were canceled, claims 31-32 are new.
	Claims 1-8, 12-16, 19-22, 24-32 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
(NEW Rejection based on AMENDMENT)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12-16, 19-21, 24-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 1985 Ed. Physician’s Desk Reference (“PDR”); Wright et al. International Journal of Pharmaceutics (45) 1988, 237-244; Brooks et al., Pharmacokinetics of Methotrexate Adm. by Intramuscular and Subcutaneous Injections in patients with Rheumatoid Arthritis, Arthritis and Rheumatology 1990 (33) 91-94; Ruperto et. “A Randomized Trial of Parenteral Methotrexate Comparing an Intermediate Dose With a Higher Dose in Children With Juvenile Idiopathic Arthritis Who Failed to Respond to Standard Doses of Methotrexate,” ARTHRITIS & RHEUMATISM Vol. 50, No. 7, July 2004, pp 2191–2201; and Galli US 5,681,291 issued October 28, 1997.
Claim 1 is generally directed towards a method for treating juvenile arthritides in a juvenile patient in need thereof, the method comprising parenterally administering to said juvenile patient a pharmaceutical solution comprising methotrexate dissolved in a pharmaceutically acceptable solvent at a concentration of 40 to 150 mg/ml, wherein the pharmaceutical solution is contained in a ready-made single-application syringe when administered to the patient.
The PDR is a book compiling drug product information, i.e., manufacturer package inserts, used primarily as a reference for physicians. The PDR includes product information for the proprietary drug Mexate®, which is methotrexate sodium for injection, 762. This product information includes a warning relating to the risk of toxicity and death associated with the use of methotrexate. Id. The PDR explains that the drug is: (a) available in 20, 50, 100, and 250 mg single dose vials of lyophilized sterile powder; (b) indicated in the symptomatic control of severe psoriasis; (c) administered by intramuscular, intravenous, intraarterial or intrathecal route (all parenterally); and (d) recommended at a starting dose, based on an average 70 kg adult, of 10 to 25 mg as a single intramuscular or intravenous injection per week or until an adequate response is achieved, wherein a dose of 50 mg per week ordinarily should not be exceeded. Id. at 762-64. The direction for use of the methotrexate vial for intramuscular or intravenous administration Sodium Chloride Injection, USP, or Bacteriostatic Water for Injection, USP with Parabens or Benzyl Alcohol.” Id. at 764. Regarding stability, the PDR states that the product “is stable for four weeks at room temperature (25°C) at concentrations of 2 to 125 mg/ml.” Id. The PDR teaches a method for treating psoriasis, an inflammatory autoimmune disease, comprising administering an intramuscular injection of methotrexate having a concentration as high as 125 mg/ml.
Wright teaches prefilled plastic disposable syringes with methotrexate at 50 mg/ml in water for injection. The syringes are filled to 2 ml of volume, therefore any dose between 100 mg and lower could be given with this device. Multiple doses could also be provided with this device. A 25 mg dose would be given with 0.5 ml push on the plunger. Wright doesn’t teach putting a needle suitable for subcutaneous injection on the syringe, the reference is only directed towards stability in the drug in solution stored in a prefilled syringe. 
Brooks is provided to show that a prefilled methotrexate syringe could be used to provide either a subcutaneous or intramuscular injection. Brooks actually studies providing either type of injection to a patient with rheumatoid arthritis. Brooks administers doses of 12.5, 15, 20, and 25 mg via subcutaneous and intramuscular injections. These doses meet the limitations of the instant claims. Brooks is a journal article comparing the pharmacokinetics of methotrexate after intramuscular and subcutaneous injections in patients with rheumatoid arthritis, 91. Brooks explains that statistical analysis of its study results “suggests that the pharmacokinetic parameters are similar for these 2 routes of administration.” Brooks teaches that intramuscular and subcutaneous routes of administering methotrexate are interchangeable. Id. at 37-39. An ordinary artisan would have understood from the combined teachings of the PDR and Brooks that the methotrexate concentrations disclosed in the PDR could be that an ordinary artisan would have been motivated to administer the concentrated methotrexate solutions disclosed in the PDR parenterally (SC or IM) as taught in the PDR and by Brooks as being equivalent.  
As such a person of ordinary skill in the art would be motivated to use a prefilled syringe of methotrexate taught by Wright, in giving subcutaneous injections and intramuscular injections as shown by Brook because it is easier and more economical to prepare one syringe to provide either the subcutaneous and intramuscular injection. The person would be farther motivated to continue treating rheumatoid arthritis with either parentally administered method.
These above references do not mention the use of methotrexate in juvenile patients. 
Ruperto teaches that parental methotrexate is effective for children with Juvenile Idiopathic Arthritis who fail to respond to standard doses. Ruperto teaches that patients with both polyarthritis and oligoarthritis were given parental methotrexate, see Table 1. Ruperto states that both subcutaneous and intramuscular routes are available, see Figure 1.
As such a person of ordinary skill in the art would be motivated to use a prefilled syringe of methotrexate taught by Wright, in giving subcutaneous injections or intramuscular injections as shown by Brook because it is easier and more economical to prepare one syringe to provide either the subcutaneous and intramuscular injection. The person would be farther motivated to continue treating rheumatoid arthritis with either parentally administered method, this person would be motivated to use the efficient method to treat juvenile patients as taught by Ruperto.
The PDR and Brooks references do not teach the use of injector device or pen injector. 
Pen injectors are well known in the art. Exemplary devices which can be adapted for use in the present methods are any of a variety of pen injectors, this rejection will however use Galli US 5,681,291. 
Galli teaches an auto-injector for a medicament prefilled syringe, having a head at one end and fitted with a needle at the other end, the auto-injector incorporating a first device D1 which makes automatic the needle penetration into the user's body and controls a second device D2 which performs the medicament injection. The first device includes: a cylindrical body (1) formed for receiving a syringe (4) and provided at its upper end with a collar forming a seat suitable to bear the head of the syringe, and a sliding tubular element or slider (5) concentric to the body and adapted to slide on a cylindrical surface of the body. One of the body (1) and slider (5) is formed with a bevelled projection and the other of the body (1) and slider (5) is formed with a shoulder (11). A resilient ring (9) is arranged in such a way that ring (9) prevents the reciprocal movement of body (1) and slider (5) thus maintaining the latter in such a position to cover the entire needle (10) of the syringe. The resilient ring is designed for spreading when a predetermined force exerted on the slider is reached and so allowing reciprocal movement of body and shoulder, the slider reaching a position in which the needle is uncovered and penetrates into the user's body. The slider is fitted with an appendix disposed for releasing a triggering device on the second device when the reciprocal movement is completed. 

    PNG
    media_image1.png
    1278
    908
    media_image1.png
    Greyscale

An ordinary artisan would have understood from the combined teachings of the PDR Brooks, and Ruperto to use that the methotrexate concentrations disclosed in the PDR could be that an ordinary artisan would have been motivated to administer the concentrated methotrexate solutions disclosed in the PDR parenterally because Brooks taught that the routes are “interchangeable.” An ordinary artisan would have also understood from the combined teachings, that in order to add convenience to the administration of methotrexate one would look to pen injectors for self-administration as taught by Galli. Therefore, the instant claims are prima facie obvious at the time they were invented. 

Claim Rejections - 35 USC § 103
(NEW Rejection based on AMENDMENT)
Claims 1-6, 12-16, 19-21, 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 1985 Ed. Physician’s Desk Reference (“PDR”); Wright et al. International Journal of Pharmaceutics (45) 1988, 237-244; Brooks et al., Pharmacokinetics of Methotrexate Adm. by Intramuscular and Subcutaneous Injections in patients with Rheumatoid Arthritis, Arthritis and Rheumatology 1990 (33) 91-94; Ruperto et. “A Randomized Trial of Parenteral Methotrexate Comparing an Intermediate Dose With a Higher Dose in Children With Juvenile Idiopathic Arthritis Who Failed to Respond to Standard Doses of Methotrexate,” ARTHRITIS & RHEUMATISM Vol. 50, No. 7, July 2004, pp 2191–2201; Galli US 5,681,291 issued October 28, 1997 as applied to claims 1-5, 12-16, 19-21, 24-32 above, and further in view of Warren et al. US 2005/0153969 A1 published July 14, 2005.
Claim 6 requires that the pharmaceutically acceptable solvent is sodium chloride solution and the sodium chloride solution comprises isotonic sodium chloride solution.
	PDR, Wright, Brooks, and Galli teach methotrexate in an injection device at 50 mg/ml in water for injection which could be used for either subcutaneous or intramuscular injection. however, Wright is silent on other possible choices for the pharmaceutically acceptable solvent.
	Warren is brought in to show that methotrexate is used in water and saline both with equivalent and expected/predictable outcome (i.e. an isotonic sodium chloride solution). Warren states in [0044], “Methotrexate is dissolved in a balanced saline solution, for example, sodium chloride (e.g. 0.25 to 0.9% w/v). The solution may be buffered with other salts, such as phosphate, carbonate, or citrate. The pH is adjusted to a value between 4.0 and 9.0, preferably pH 7.5, using NaOH or HCl. The final concentration of methotrexate is between 0.5 and 50 mg/mL. Iontophoretic current is applied at 1.0 to 4.0 milliamperes for 1 to 60 minutes. It will be understood to those having ordinary skill in the art that the previously identified formulation, although being preferred, is not the only formulation which can be used.” 0.9% is considered isotonic in the art, as such this reference teaches the limitation of claim 6.
	A person of ordinary skill in the art would have a reasonable expectation of success in dissolving the methotrexate at 50 mg/ml in either saline or sterile water, as Warren recognized that this concentration can be achieved in either, as such a pharmaceutically acceptable solvent for methotrexate can be saline or sterile water as recognized in the prior art. As such the invention as a whole was prima facie obvious at the time it was made.

Claim Rejections - 35 USC § 103
(NEW Rejection based on AMENDMENT)
Claims 1-5 and 7-10, 12-16, 19-22, 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 1985 Ed. Physician’s Desk Reference (“PDR”); Wright et al. International Journal of Pharmaceutics (45) 1988, 237-244; Brooks et al., Pharmacokinetics of Methotrexate Adm. by Intramuscular and Subcutaneous Injections in patients with Rheumatoid Arthritis, Arthritis and Rheumatology 1990 (33) 91-94; Ruperto et. “A Randomized Trial of Parenteral Methotrexate Comparing an Intermediate Dose With a Higher Dose in Children With Juvenile Idiopathic Arthritis Who Failed to Respond to Standard Doses of Methotrexate,” ARTHRITIS & RHEUMATISM Vol. 50, No. 7, July 2004, pp 2191–2201; Galli US 5,681,291 issued October 28, 1997 as applied to claims 1-5, 12-16, 19-21, 24-32 above, and further in view of Balkwill US 5,279,586 issued January 18, 1994; and Dingivan et al. US 2002/0168360 A1 published November 14, 2002.
PDR, Wright, Brooks, Ruperto, and Galli teach methotrexate in an injection device at 50 mg/ml in water for injection which could be used for either subcutaneous or intramuscular injection in juveniles.
Balkwill is brought in to show that “pen injectors” are known in the art and can be applied to any pharmaceutical as long as a solution (i.e. injectable solution of drug in a pharmaceutically acceptable solvent) is available. Balkwill teaches a pen injector with dose settings that operates using a carpule, note in Balkwill the carpule is called a cartridge, as required by instant claim 22.
Lastly, claim 7 requires a preservative. Dingivan is brought in to show that methotrexate can be preserved. Dingivan states, [0397] “[i]n other preferred embodiments of the invention, methotrexate is formulated at 25 mg/ml and supplied in vials, for example, at 1 mL, 2 mL and 10 mL. Methotrexate for injection contains methotrexate sodium equivalent to 50 mg and 250 mg methotrexate respectively, with 90% w/v Benzyl Alcohol as a preservative and 0.260% w/v Sodium Chloride and water for injection. Methotrexate can be given by injection by intramuscular, intravenous, intraarterial using the preservative formulation which contains Benzyl Alcohol. Methotrexate can be given by intrathecal route using the non -preservative formulation. In other embodiments of the invention, methotrexate is supplied as a tablet with a unit dose of 2.5 mg methotrexate sodium.”
The simple fact remains that the Applicants have combined known facts into a single device for treatment of a known patient population. A person of ordinary skill is aware of methotrexate, the concentrations in which it dissolves, the pharmaceutically acceptable solvents one can use, preservatives for methotrexate, and pen injectors. As such the combination of these references is predictable. One would be motivated to use a pen injector for efficiency of injections, to use a preservative to increase shelf life, and to use saline in place of water to better match the plasma. As such the invention as a whole was prima facie obvious at the time it was made. 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629                

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629